Exhibit 10.04



 

Technology Innovations, LLC

15 Schoen Place

Pittsford, NY 14534

 

August 1, 2008

 

Naturalnano, Inc.

15 Schoen Place

Pittsford, NY 14534

 

Ladies and Gentlemen:

 

Technology Innovations, LLC (“TI”) is the holder of approximately 69,303,189
shares (the “TI Stock”) of the outstanding common stock of Naturalnano, Inc., a
Nevada corporation (the “Company”), which represents a majority of the
outstanding common stock of the Company.

 

TI hereby agrees to transfer, at the direction of the Company, all equity
ownership interests in the Company held and/or beneficially owned, directly or
indirectly, by TI (expressly including the TI Stock, the “Equity Interests”) to
the transferee or transferees designated by the Company for an aggregate
consideration (for all such Equity Interests) of not more than $1,000. TI (i)
hereby irrevocably authorizes the Company’s transfer agent to make a notation in
the stock ledger of the Company identifying the TI Stock subject to this
agreement and prohibiting transfer of the Equity Interests except in accordance
with the terms hereof and (ii) covenants to deliver to the Company, within three
business days of the date hereof, all certificates and other instruments
evidencing the Equity Interests together with stock powers or other instruments
necessary to effect transfer of such Equity Instruments. To the extent the
Company has not yet instructed TI to transfer the Equity Interests (or effected
such transfer), TI hereby further irrevocably covenants and agrees to vote the
Equity Interests in favor of any amendment to the Company’s Articles of
Incorporation to increase the number of authorized shares of Common Stock of the
Company submitted for a vote of the Company’s stockholders.

 

TI hereby represents that it has full power and authority to transfer the Equity
Interests at the direction of the Company as contemplated hereby, that it has
received adequate consideration for this agreement, that such Equity Interests
are not subject to any voting, preemptive or other similar agreement and that
such Equity Interests are free and clear of all liens and encumbrances of any
nature whatsoever.

 

TI hereby knowingly and voluntarily forever releases, acquits and discharges the
Company, its officers, directors, creditors, stockholders and affiliates, and
the officers, directors, members, managers and employees of each of them (the
“Released Persons”), from and of any and all claims that any of the Released
Persons is in any way responsible for the past or current condition or
deterioration of the business operations and/or financial condition of the
Company or TI, and from and of any and all claims that any of

 

--------------------------------------------------------------------------------

Exhibit 10.04



 

the Released Persons breached any duty owed to TI or its affiliates as a
stockholder or creditor of the Company, any agreement to loan money or make
other financial accommodations available to the Company or to fund any
operations of the Company at any time. TI also hereby knowingly and voluntarily
forever releases, acquits and discharges the Released Persons from and of any
and all other claims, damages, losses, actions, counterclaims, suits, judgments,
obligations, liabilities, defenses, affirmative defenses, setoffs, and demands
of any kind or nature whatsoever, in law or in equity, whether presently known
or unknown, which TI or its affiliates may have had, now have, or which it can,
shall or may have for, upon, or by reason of any matter, course or thing
whatsoever relating to, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted, begun, or otherwise related or connected to or
with any or all of the obligations, this agreement, any or all of the loan
documents, and/or any direct or indirect action or omission of the Released
Persons.

 

Very Truly Yours,

 

TECHNOLOGY INNOVATIONS, LLC

 

By: /s/Michael Weiner

Name: Michael Weiner

Title: President

 

Accepted and agreed to this

1st day of August, 2008 by:

 

NATURALNANO, INC.

 

By: /s/Cathy A. Fleischer

Name: Cathy A. Fleischer

Title: President

 

 